774 F.2d 1339
VISTAR, S.A., Plaintiff-Appellant,v.M/V SEA LAND EXPRESS, etc., et al., Defendants-Appellees.
No. 85-2127.
United States Court of Appeals, Fifth Circuit.
Dec. 31, 1985.

Appeal from the United States District Court for the Southern District of Texas.
Frederick M. Boss, Houston, Tex., for plaintiff-appellant.
Joseph Newton, Houston, Tex., for M/V Sea Land.
Humberto L. Juarex, Jr., Laredo, Tex., for Victory Transfer.
Before REAVLEY, TATE and HILL, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that this court's opinion and judgment entered October 30, 1985 [published in the advance sheets at 774 F.2d 1339] is hereby withdrawn and a new decision and judgment will be entered in due course.